DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Response to Amendment
1.	This action is responsive to an amendment filed on 1/21/2022. Claims 1-20, 55 are pending. Claims 21-54 (canceled).

Response to Arguments
2. 	Applicants arguments filed in the 1/21/2022 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Terminal Disclaimer
3.	The terminal disclaimer filed on 7/13/2020 has been approved and excepted.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 19, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270).
Regarding claim 1, Citron teaches a computer-implemented method executed by one or more computing devices, comprising:
receiving, by at least one of the one or more computing devices, a transmitted  request over a first telephony connection from a first communication device associated (see fig. 1-2,  ¶ 0018-0024. A user makes a call to a server which prompts the user to schedule a message to be sent to a recipient. The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
sending, by at least one of the one or more computing devices, one or more response communications over the first telephony connection to the first communication device associated with the first user based on the request for the response to the first communicative device, the one or more response communication indicative of a confirmation of transmission of the request for the notification to the second communication device (see fig. 1-2,  ¶ 0018-0024. Upon the user contacting a server to generate message to recipient parties, the system prompts the user to make selections as to the message (notification) and recipients numbers that the message will be sent. When the message is generated the system prompts the user for recipients numbers that the message will be sent to. The communication between user and server prompts the request for interaction from the user to the server for information, thus giving the server the information to generate the personal message (notification) and numbers that the message will be sent to. The system will schedule the call that will be provide the message to the selected recipient numbers . The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
disconnecting, by at least one of the one or more computing devices, the first telephony connection with the first communication device of the first user based on the one or more response communications indicative of the confirmation of transmission of the request for the notification to the second communication device (see fig. 2, 4-5, ¶ 0023-0024, 0033-0034. The server prompts the user for information regarding the message (notification) as well as the intended recipient numbers (as discussed above), thus prompting the user confirmation of the information. The server upon prompting and confirming of the information, the server terminates the call with the user and schedules the message to be sent the recipient.); 
sending, by at least one of the one or more computing devices, a notification associated with the request for the notification over a second telephony connection to the second communication device associated with the second user (see fig .2, 4-5, ¶ 0024, 0035. The system terminates the call with the user, then provides a schedule time to send the message (notification) to the recipient. The system will initiate the call to the corresponding telephone numbers (recipients).).
Citron does not disclose the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user
(see col. 6, lines 32-41, col. 8, lines 23-38. The system provides the called party with a message that identifies the caller of the message notification.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron to incorporate the system functionality of sending a message notification with caller ID to a called party or recipient. The modification would be to include the system functionality to provide the message and caller ID information to a called party.



Regarding claim 19, Citron teaches an apparatus, the apparatus comprising:
one or more processor; and one or more memories operatively connected to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors receiving (see ¶ 0055-0056, claim 19), by at least one of the one or more computing devices, receive a transmitted request over a first telephony connection from a first communication device associated with a first user identifying a second communication device associated with a second user,  the transmitted request comprising (i) a request for a response to the first communication device and (ii) a (see fig. 1-2,  ¶ 0018-0024. A user makes a call to a server which prompts the user to schedule a message to be sent to a recipient. The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
sending one or more response communications over the first telephony connection to the first communication device associated with the first user based on the request for the response to the first communicative device, the one or more response communication indicative of a confirmation of transmission of the request for the notification to the second communication device (see fig. 1-2,  ¶ 0018-0024. Upon the user contacting a server to generate message to recipient parties, the system prompts the user to make selections as to the message (notification) and recipients numbers that the message will be sent. When the message is generated the system prompts the user for recipients numbers that the message will be sent to. The communication between user and server prompts the request for interaction from the user to the server for information, thus giving the server the information to generate the personal message (notification) and numbers that the message will be sent to. The system will schedule the call that will be provide the message to the selected recipient numbers . The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
disconnect the first telephony connection with the first communication device of the first user based on the one or more response communications indicative of the confirmation of transmission of the request for the notification to the second communication device (see fig. 2, 4-5, ¶ 0023-0024, 0033-0034. The server prompts the user for information regarding the message (notification) as well as the intended recipient numbers (as discussed above), thus prompting the user confirmation of the information. The server upon prompting and confirming of the information, the server terminates the call with the user and schedules the message to be sent the recipient.); 
send a notification associated with the request for the notification over a second telephony connection to the second communication device associated with the second user (see fig .2, 4-5, ¶ 0024, 0035. The system terminates the call with the user, then provides a schedule time to send the message (notification) to the recipient. The system will initiate the call to the corresponding telephone numbers (recipients).).
Citron does not disclose the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user
Vitale teaches sending, by at least one of the one or more computing devices, a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the communication device associated with (see col. 6, lines 32-41, col. 8, lines 23-38. The system provides the called party with a message that identifies the caller of the message notification.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron to incorporate the system functionality of sending a message notification with caller ID to a called party or recipient. The modification would be to include the system functionality to provide the message and caller ID information to a called party.



Regarding claim 55, Citron teaches a computer-implemented method executed by one or more computing devices, comprising:
receiving a transmitted  request over a first telephony connection from a first communication device associated with a first user identifying a second communication device associated with a second user,  the transmitted request comprising (i) a request for a response to the first communication device and (ii) a request for a notification to the second communication device (see fig. 1-2,  ¶ 0018-0024. A user makes a call to a server which prompts the user to schedule a message to be sent to a recipient. The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
(see fig. 1-2,  ¶ 0018-0024. Upon the user contacting a server to generate message to recipient parties, the system prompts the user to make selections as to the message (notification) and recipients numbers that the message will be sent. When the message is generated the system prompts the user for recipients numbers that the message will be sent to. The communication between user and server prompts the request for interaction from the user to the server for information, thus giving the server the information to generate the personal message (notification) and numbers that the message will be sent to. The system will schedule the call that will be provide the message to the selected recipient numbers . The request is transmitted to the server from the requesting calling device. The user provides a response to options generated by the server to the calling device. The request  for message (notification) transmission includes the recipient party number. Therefore identifying a party or parties in which the message is to be sent.);
disconnecting the first telephony connection with the first communication device of the first user based on receipt of the one or more selections (see fig. 2, 4-5, ¶ 0023-0024, 0033-0034. The server prompts the user for information regarding the message (notification) as well as the intended recipient numbers (as discussed above), thus prompting the user confirmation of the information. The server upon prompting and confirming of the information, the server terminates the call with the user and schedules the message to be sent the recipient.); 
sending a notification associated with the request for the notification over a second telephony connection to the second communication device associated with the second user, at least in part, on the one or more options selected (see fig .2, 4-5, ¶ 0024, 0035. The system terminates the call with the user, then provides a schedule time to send the message (notification) to the recipient. The system will initiate the call to the corresponding telephone numbers (recipients).).
Citron does not disclose the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user
Vitale teaches sending, by at least one of the one or more computing devices, a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user (see col. 6, lines 32-41, col. 8, lines 23-38. The system provides the called party with a message that identifies the caller of the message notification.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron to incorporate the system functionality of sending a message notification with caller ID to a called party or recipient. The modification would be to include the system functionality to provide the message and caller ID information to a called party.

s 2, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Johnson (US 8,594,637).
	Regarding claim 2, Citron and Vitale do not teach the computer-implemented method of claim 1, wherein the transmitted request is associated with the activation of more or more characters on an input interface of the first communication device of the first user.
Johnson teaches wherein the transmitted request is associated with the activation of more or more characters on an input interface of the first communication device of the first user (see col. 13, lines 25-32. A user can dial or inputs digits with characters that provide for a callback service for the calling party.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate a request in association with inputting characters on the device interface. The modification provides the user for inputting a digit for a request. 

Claim 20 is rejected under the same rationale as claim 2.




s 3, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Walker (US 5,825,863).
	Regarding claim 3, Citron and Vitale do not teach the computer-implemented method of claim 1, wherein at least one of the one or more characters comprises at least one: a “*” character, a “#” character, and a “0” character.
	Walker further teaches wherein at least one of the one or more characters comprises at least one: a “*” character, a “#” character, and a “0” character (see col. 5, lines 18-29. The caller can dial digits which include character “*” that would provide authorization for using the prepaid account.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate a character that would initialize the prepaid account with dial digits. The motivation for the modification would be to have the system recognize when the caller is using a prepaid card or account to make a call to a destination that would include a character to be entered for initialization.


Regarding claim 6, Citron and Vitale do not expressly teach the computer-implemented method of claim 1, wherein the preset threshold is equal to the cost of connecting a call between the first user and the second user.
Walker teaches wherein the preset threshold is equal to the cost of connecting a call between the first user and the second user (see col. 4, lines 51-61. There is a preset level (threshold) in which a caller's account will be charged in order to connect or stay connected between the caller and callee. Therefore the preset limit will trigger a function in which the cost of staying connected will be charged based on the cost of staying connected in relations to the preset level.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate a preset level for charging the account based on the threshold of set for charging to stay connected. The motivation for the modification would be to keep the connection alive without disrupting the conversation or connection between the caller and callee.


8.	Claims 4, 5, 12, 13, 16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Coppage (US 6,741,687).
	Regarding claim 4, Citron and Vitale do not teach the computer-implemented method of claim 1, wherein the transmitted request is associated with one or more financial conditions related to the first user.
Coppage teaches wherein the transmitted request is associated with one or more financial conditions related to the first user (see col. 7, lines 31-65. When the caller is attempting to make a call to a destination device the system would receive the request for making the call and would check to see the prepaid status of the caller’s account. Thus, the financial conditions related to the caller would be determined if the account is authorized or rejected for making the call.).


Regarding claim 5, Citron and Vitale do not teach the computer-implemented method of claim 4, wherein the one or more financial conditions related to the first user comprise at least one of: a balance below a preset threshold on an account held by the first user, an available credit amount below a preset threshold on an account held by the first user, an available balance below a preset threshold on a calling card utilized by the first user.
Coppage teaches wherein the one or more financial conditions related to the first user comprise at least one of: a balance below a preset threshold on an account held by the first user, an available credit amount below a preset threshold on an account held by the first user, an available balance below a preset threshold on a calling card utilized by the first user (see col. 9, lines 16-26. The system conditions based on rejection would instruct the caller by either text, video or audio message to add value to the prepaid account. Thus, if the system rejects the authorize call based on account balance, therefore the system would have a preset limit in which the account balances in which the system would reject the user.).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate an available credit 

Regarding claims 12 and 13, Citron and Vitale do not teach the computer-implemented method of claim 1, (12) wherein the one or more response communication comprises a confirmation and (13) the computer-implemented method of claim 12, wherein the confirmation comprises at least one of a ring back tone, a device tone, a voice announcement, a voice message, an SMS message, an IM message, a data message, and an unstructured supplementary service data message.
Coppage teaches (12) wherein the one or more response communication comprises a confirmation and (13) the computer-implemented method of claim 12, wherein the confirmation comprises at least one of a ring back tone, a device tone, a voice announcement, a voice message, an SMS message, an IM message, a data message, and an unstructured supplementary service data message (see col. 9, lines 11-26. A confirmation message for notifying the caller based on account conditions (i.e. insufficient funds), the system would provide an audio or video or text message to caller notifying him/her of the account funds being low. Thus, the system response is due to the rejection of the prepaid call regarding a low account balance which would confirm the status of the account.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate an available account condition related to a user. The modification provides the user account condition for being able to make a call. 

 
Regarding claim 16, Citron and Vitale do not teach the computer-implemented method of claim 1, wherein the first of second telephony connections comprise at least one of a voice over Internet protocol connection and a public switched telephone network connection.
Coppage teaches wherein the first of second telephony connections comprise at least one of a voice over Internet protocol connection and a public switched telephone network connection (see fig. 1. The caller and called party are connected via a PSTN connection.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate an PSTN network connection. The modification provides the connection over a telephony network. 



9.	Claims 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270).
Regarding claim 14, Citron teaches the computer-implemented method of claim 1, wherein the one or more response communication comprise an option menu, and further comprising: receiving, by at least one of the one or more computing device, one or more selections over the first telephony connection of one or more of the options in (see fig. 2, 4-5, ¶ 0023-0024, 0033-0035. The server prompts the user for information regarding the message (notification) as well as the intended recipient numbers (as discussed above), thus prompting the user confirmation of the information. The server upon prompting and confirming of the information, the server terminates the call with the user and schedules the message to be sent the recipient. The system terminates the call with the user, then provides a schedule time to send the message (notification) to the recipient. The system will initiate the call to the corresponding telephone numbers (recipients).).

Regarding claim 15, Citron teaches the computer-implemented method of claim 14, wherein the notification sent to the second communication device is based, at least in part on the one or more options selected (see fig. 2, 4-5, ¶ 0023-0024, 0033-0035. The server prompts the user for information regarding the message (notification) as well as the intended recipient numbers (as discussed above), thus prompting the user confirmation of the information. The server upon prompting and confirming of the information, the server terminates the call with the user and schedules the message to be sent the recipient. The system terminates the call with the user, then provides a schedule time to send the message (notification) to the recipient. The system will initiate the call to the corresponding telephone numbers (recipients).).



7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Goss et al. (US 2002/0193119).
	Regarding claim 7, Nielsen, Famous and Kahn do not teach the computer-implemented method of claim 1, wherein the transmitted request is associated with a type of telephone service account used by the first user.
	Gross teaches wherein the transmitted request is associated with a type of telephone service account used by the first user (see ¶ 0010. A subscriber is subscribed to a call-back service.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate a callback subscription. The modification provides the user to access the callback service which is a subscriber of the service.  


11.	Claims 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Titus et al. (US 2008/0318604).
	Regarding claims 8 and 9, Citron and Vitale do not expressly teach (8) the computer-implemented method of claim 1, wherein the received request is associated with one or more factors relating to the second user and (9) the computer-implemented method of claim 9, wherein the one or more factors relating the second user comprises 
	Titus further teaches teach (8) wherein the received request is associated with one or more factors relating to the second user and (9) wherein the one or more factors relating the second user comprises at least one of: the location of the second user, the distance between the second user and the first user, and the telephone service provider of the second user (see ¶ 0005. The caller will have a cost associated with the prepaid call based on location. If the location of the called party is within a given location the cost for the call will be depended on the location of the called party for the connection. Therefore being obvious that the location of the second user will be the depended cost factor for the prepaid call.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the called party. Thus, the system will know if the caller has enough funds for the call based on the location of the called party for connection.




s 10, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270)  in further view of Hamadi et al. (US 2009/0029673).
	Regarding claims 10 and 11, Citron and Vitale do not expressly teach (10) the computer-implemented method of claim 1, wherein the received request is associated with one or more telephone network conditions and (11) the computer-implemented method of claim 10, wherein the one or more telephone network conditions comprise at least one of: times of peak network traffic, network congestion, network load conditions, network time of day, and network geographic coverage. 
	Hamadi further teaches teach (10) wherein the received request is associated with one or more telephone network conditions and (11) wherein the one or more telephone network conditions comprise at least one of: times of peak network traffic, network congestion, network load conditions, network time of day, and network geographic coverage (see ¶ 0030. The network charges for a prepaid call would be based on network conditions which would include location of the subscriber (geographic coverage) which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the subscriber which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.


13.	Claim 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270).
Regarding claim 17, Citron teaches the computer-implemented method of claim 1, wherein the notification comprises at least one of a missed call indicator, a voice message, an SMS message, an IM message, a data message, and an unstructured supplementary service data message (see ¶ 0022-0024, 0033-0035. The caller can record a personal message (voice message) to be sent to the recipient.).  


14.	Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citron et al. (US 2008/0198983) in view of Vitale et al. (US 8,576,270) in further view of Kahn (US 2007/0091869).
Regarding claim 18, Citron and Vitale do not expressly teach the computer-implemented method of claim 1, wherein the notification includes information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device. 
Kahn teaches wherein the notification includes information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device (see ¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Citron and Vitale to incorporate the system functionality of disconnecting the caller upon the caller making a callback request. The modification would be to include the system functionality in which after the system sends a message to the caller in response to callback request, and notify the callee of the call attempt by SMS or voicemail (Kahn).

 
Conclusion
15.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/
Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651